Exhibit 10.2
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
Merck KGaA . Germany . Frankfurter Str. 250 . 64293 Darmstadt

         
Idera Pharmaceuticals, Inc.
  Date   19.05.2011 
Steven J. Ritter, Ph.D., J.D.
  Division/Dept.   Corp. Legal & Intel. Property / CL-S
Vice President — Intellectual Property and Contracts
  Care of   Dr. Simone Heitz
167 Sidney Street
  Phone   +49 61 51 72-2160 
Cambridge, MA 02139
  Fax   +49 61 51 72-2373 
USA
  E-Mail   simone.heitz@merck.de

Our license agreement dated December 18, 2007, effective February 4, 2008 (the
“Agreement”)
Dear Steve,
It is recognized that Idera has met its obligations of delivering [**] Follow-on
Compounds in accordance with Section 3.6 of the Agreement. Merck is actively
characterizing these Follow-on Compounds toward a goal of selecting [**] for
possible development. As this characterization is currently ongoing, Merck
requests that Idera allow Merck to extend the period of time for selecting the
Follow-on Compounds such that Merck’s right to make a selection pursuant to
Section 3.6 of the Agreement would expire on [**]. This addition time will
enable Merck to further characterize the Follow-on Compounds and make a more
informed decision in the selection process based on additional preclinical
experiments. During this additional time period, Idera’s role in Merck’s
selection process is expected to be passive and no additional resources are
expected to be provided by Idera under the terms of the Agreement.
If you are in agreement with the above please indicate so by returning the
attached duplicate of this letter duly signed.
Very truly yours,

         
Merck KGaA
      Agreed:
 
       
i.V.
  i.V.   Idera Pharmaceuticals, Inc.
 
       
/s/ Astrid Perschl
 
 Dr. Astrid Perschl
  /s/ Simone Heitz
 
 Dr. Simone Heitz   /s/ Louis J. Arcudi
 
 Louis J. Arcudi, III

         
Merck KGaA · Germany
       
Frankfurter Str. 250
  Corporation with General Partners   Executive Board and General Partners:
64293 Darmstadt
  Commercial Register AG Darmstadt HRB 6164    
Phone +49 6151 72-0
  Registered Office: Darmstadt   Karl-Ludwig Kley (Chairman),
Fax +49 6151 72-2000
  Chairman of the Supervisory Board:   Michael Becker, Kai Beckmann,
www.merck.de
  Rolf Krebs   Stefan Oschmann, Bernd Reckmann

 